Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*1238Petitioner, a prison inmate, commenced this proceeding challenging a disciplinary determination finding him guilty of drug use. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been returned to his inmate account. Although not referenced in the letter from the Attorney General, we note that “ ‘any loss of good time incurred by petitioner as a result of the determination should be restored’ ” (Matter of Canales-Sanchez v Schneiderman, 107 AD3d 1258, 1258-1259 [2013], quoting Matter of Pereira v Fischer, 87 AD3d 1192, 1192 [2011]). Otherwise, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of CanalesSanchez v Schneiderman, 107 AD3d at 1259; Matter of Marcial v Fischer, 96 AD3d 1245, 1246 [2012]).
McCarthy, J.R, Garry, Rose, Lynch and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.